Case 2:19-cv-14515-BRM-JAD Document 31 Filed 09/19/19 Page 1 of 1 PageID: 1239

                                                                                              Court Plaza North
                                                                                               25 Main Street
                                                                                                P.O. Box 800
                                                                                         Hackensack, NJ 07602-0800
                                                                                      201-489-3000 201-489-1536 fax
                                                                                                      —
                                                                                                  New York
                                                                                                      —
  Warren A. Usatine                                                                               Delaware
  Member                                                                                              —
  Admitted in NJ and NY
                                                                                                  Maryland
                                                                                                      —
  Reply to New Jersey Office                                                                        Texas
  Writer’s Direct Line: 201-525-6233                                                                  —
  Writer’s Direct Fax: 201-678-6233
  Writer’s E-Mail: WUsatine@coleschotz.com                                                         Florida



                                                September 19, 2019

 Via Electronic Case Filing

 The Honorable Brian R. Martinotti, U.S.D.J.
 United States District Court for the District of New Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07102

             Re:          431 E Palisade Avenue Real Estate LLC, et al. v. City of Englewood, et al.
                          Civil Action No. 19-14515

 Dear Judge Martinotti:

         This firm represents plaintiffs 431 E Palisade Avenue Real Estate LLC, 7 North Woodland
 Street, LLC, and John and Jane Does 1–10 (collectively, “Plaintiffs”).1 In accordance with Your
 Honor’s directive, Plaintiffs write to inform the Court that they are prepared to engage in settlement
 discussions with Defendants, provided such discussions are premised on the construction of the
 Facility (i) on the terms approved by the New Jersey Department of Health and (ii) at the Property.

             We thank the Court for its time and attention to this matter.


                                                              Respectfully submitted,

                                                              COLE SCHOTZ P.C.

                                                              /s/ Warren A. Usatine

                                                              Warren A. Usatine


 cc:         All Counsel of Record (via Electronic Case Filing)



             1
          Capitalized terms used but not defined herein have the meanings ascribed to them in the
 Verified Complaint (Dkt. No. 1).

                                               www.coleschotz.com
 47967/0023-17862519v1
